DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on November 8, 2022 is acknowledged.
	Claims 18-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 8, 2022.

Information Disclosure Statement
The information disclosure statement filed April 30, 2021; November 8, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	Specifically, Examiner has not considered NPL #s: C25, C99, C134, D1, D2, D3 on the April 30, 2021 IDS for failing to provide a copy in this or a parent application.
	Additionally, Examiner has not considered NPL #023 on the November 8, 2022 IDS for failing to provide a copy.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,948,797 (herein US 797). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	As to claim 1, US 797 claims
Instant Application Claim 1
Corresponding US 797 claim
a controller comprising a microprocessor, the controller configured to control an optical transition of an optically switchable device, by
Claim 1
applying a voltage and/or a current for driving a first optically switchable device to transition from a starting optical state to an ending optical state
Claim 1
before the transition is complete, determining an electrical characteristic of the first optically switchable device; and, responsive to the determined electrical characteristic
Claim 1
ramping, over time, the applied voltage and/or the current at a ramp rate to a target voltage value; and
Claim 1
making an adjustment to the ramp rate, to maintain the determined electrical characteristic between threshold levels, wherein the adjustment comprises
Claim 1
stopping the ramping, reversing the direction of the ramping, decreasing a slope of the ramp rate, or increasing the slope of the ramp rate; and
Claim 1
substantially matching, during the optical transition, a tint level of the first optically switchable device to that of a second optically switchable device proximate the first optically switchable device.
Claim 1


	While US 797 claim 1 does not specify a microprocessor, Examiner takes Official Notice such microprocessors are well known in the art and would have been obvious to include a microprocessor for implementing voltage/current signals and controls.
	As to claims 2, 4-17, US 797 claims 2-16 recite substantially similar subject matter.
	
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 797 in view of Brown (US 2013/0157493). 
	As to claim 3, US 797 claim 1 does not claim the EC window is included in a folding curtain wall comprising at least two EC windows coupled by ribbon connectors.
	In the same field of endeavor Brown teaches providing EC windows in a folding curtain connected by ribbon connectors (Brown Fig. 9B - 900a-d, 905; para. [0074], [0078]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a folding curtain wall with ribbon connectors since, as taught by Brown, such features allow for connecting several EC panels (Brown Fig. 9B - 900a-d, 905; para. [0074], [0078]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 17, 2022